DETAILED ACTION
The instant application having Application No. 16/479,281 filed on July 19, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 28, 2018 (China CN 201810267025.6).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on July 19, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated January 6, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  The number 1 in “claim 1” is both underlined and struck-through.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa WO 2015190157 (hereafter Nakagawa, where reference will be made to the attached machine translation).
	Regarding claim 1, Nakagawa teaches (Fig. 17) “A head-up display device (Fig. 17 image display device 100C and front window 300), comprising: a display component (light source unit 111, polarization switching element 112,  scanning unit 113 and screen 114), a first optical component (polarizing mirror 121), a second optical component (quarter-wave plate 125a and first mirror 126a), and a synthesizing component (front window 300), wherein: 
the display component (111, 112, 113 and 114) is configured to output first projection light (light on first light path 210) and second projection light (light on second light path 220) to the first 
the first optical component (121) is configured to transmit the first projection light (see transmitted light path 210) and third projection light (light reflected from mirror 126 is transmitted through 121 up to second mirror 126b)  to the synthesizing component (both first light 210 and third light reflected from 126a are directed to front window 300), and to reflect the second projection light to the second optical component (121 reflects one polarization of light towards 125a and 126a), wherein the third projection light has the first polarization direction (the third projection light after reflection by 126a and passing through quarter-wave plate 125a twice, has the same polarization as light that followed path 210, as evidenced by the fact that third light is transmitted through 121 towards 126b); 
the second optical component (125a and 126a) is configured to convert a polarization direction of the second projection light from the second polarization direction to the first polarization direction to obtain the third projection light (see Fig. 17, see page 22 last paragraph through the first paragraph of page 24), and to reflect the third projection light back to the first optical component (see Fig. 17 and page 22 last paragraph through the first paragraph of page 24); and 
the synthesizing component (300) is configured to receive the first projection light transmitted through the first optical component (light in path 210) to synthesize a first image (first virtual image 410), and to receive the third projection light transmitted through the first optical component to synthesize a second image (second virtual image 420).”
Regarding claim 2, Nakagawa teaches “the head-up display device according to claim 1,” and further teaches “wherein the display component comprises:
a display element (111, 113, and 114) configured to output a first projection image and a second projection image alternately (see Fig. 12); and

Regarding claim 6, Nakagawa teaches “the head-up display device according to claim 1, wherein the first optical component (121) comprises a polarized light splitting element (polarizing mirror 121).”
Regarding claim 7, Nakagawa teaches “the head-up display device according to claim 6, wherein a reflecting surface of the polarized light splitting element is a plane, a spherical surface, an aspheric surface, or a free form surface (121 is a plane).”
Regarding claim 8, Nakagawa teaches “the head-up display device according to claim 1, wherein the second optical component comprises a second reflecting mirror (first mirror 126a) and a quarter-wave plate (quarter-wave plate 125a), the quarter-wave being between the reflecting mirror and the first optical component (see position of 125a in between 126a and 121 in Fig. 17).”
Regarding claim 9, Nakagawa teaches “the head-up display device according to claim 8, wherein a reflecting surface of the second reflecting mirror is a plane, a spherical surface, an aspheric surface, or a free form surface (126a is a plane).”
Regarding claim 12, Nakagawa teaches “the head-up display device according to claim 1, wherein the synthesizing component is a semi-transmitting optical element (front window 300 reflects the image light and transmits light incident from outside the vehicle thus 300 is semi-transparent); and the first image is a state information projection image (Fig. 13 video A1, first virtual image 410 displayed at a first distance 411 traveling speed), and the second image is an augmented reality information projection image (Fig. 13 video A2, second virtual image 420 at distance 421, an arrow that turns to the right).”

Regarding claim 13, Nakagawa teaches “A vehicle (vehicle 600), comprising the head-up display device according to claim 1 (see claim 1 above).”
Regarding claim 14, Nakagawa teaches (Fig. 17) “A method (see steps below) for controlling the head-up display device according to claim 1 (see claim 1 above), the method comprising:
outputting the first projection light (light that will travel light path 210 between when it exits 114 and when it intersects polarizing mirror 121) and the second projection light (light that will travel light path 220 between when it exits 114 and when it intersects 121) to the first optical component (121), wherein the first projection light has the first polarization direction, and the second projection light has the second polarization direction (see Fig. 5A and 5B, and discussion thereof in page 5 paragraphs 5-9);
transmitting the first projection light (see light path 210) and the third projection light (see light along the light path from 126a to 121), and reflecting the second projection light (light reflected towards 125a from 121), wherein the third projection light has the first polarization direction (that’s why they both pass through);
converting the polarization direction of the second projection light from the second polarization direction to the first polarization direction (see Fig. 17, see page 22 last paragraph through the first paragraph of page 24) to obtain the third projection light (see Fig. 17, see page 22 last paragraph through the first paragraph of page 24), and reflecting the third projection light back to the first optical component (see Fig. 17 and page 22 last paragraph through the first paragraph of page 24); and
receiving the first projection light transmitted through the first optical component to synthesize the first image (virtual image 410), and receiving the second projection light transmitted through the first optical component to synthesize the second image (virtual image 420).”

Regarding claim 15, Nakagawa teaches “the method for controlling the head-up display device according to claim 14 (see claim 14), wherein the outputting the first projection light and the second projection light to the first optical component comprises:
outputting the first projection image and the second projection image alternately (see Fig. 12); and
converting light of the first projection image into the first projection light in the first polarization direction (112 see Figs. 4 and 5), converting light of the second projection image into the second projection light in the second polarization direction (112 see Figs. 4 and 5), and outputting the first projection light and the second projection light to the first optical component (both polarizations of light are alternately output from 112 to 121).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa WO 2015190157 (hereafter Nakagawa, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Kimura USPGPub 20090009455 (hereafter Kimura).
Regarding claim 5, Nakagawa teaches “the head-up display device according to claim 2, wherein the first projection image and the second projection image are output alternately (see Fig. 12).” However, Nakagawa fails to explicitly teach “at a frequency 60Hz or higher.”
“output alternately at a frequency 60Hz or higher (paragraph 247 e.g. “a frequency which is input to the driving portion is 60 Hz (or 50 Hz), a frequency is preferably more than twice that frequency (120 Hz), or more preferably, a frequency is tripled (180 Hz).”).”
	Kimura further teaches that such frame frequencies improve display quality and create a smooth display (see paragraph 247).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the frequency in the device of Nakagawa to be 60 Hz or higher as taught by Kimura for the purpose of improving display quality and creating a smooth display as taught by Kimura paragraph 247.
Allowable Subject Matter
Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Nakagawa teaches “the head-up display device according to claim 2, wherein the third optical module comprises:
a polarization converting element (112) configured to convert the light of the first projection image into the first projection light in the first polarization direction (see Fig. 5A), and to convert the light of the second projection image into the second projection light in the second polarization direction (see Fig. 5B);”
However, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole:  “and a first reflecting mirror configured to reflect the first projection 
Claim 4 depends from claim 3 and is allowable for at least the reasons stated above. 
Regarding claim 10, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the synthesizing component comprises:
a first synthesizer configured to receive the first projection light transmitted through the first optical component, and to synthesize the first image; and
a second synthesizer configured to receive the third projection light transmitted through the first optical component, and to synthesize the second image.”
Claim 11 depends from claim 10 and is allowable for at least the reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shikii et al. USPGPub 2012/0099170 A1 “See-Through Display and Head-Up Display” see volume hologram 200
Yata et al. USPGub 2018/0124364 “Display Device” see Fig. 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872